DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-6, 8-12, 14-15 and 17-19 are currently pending in the application.  The rejections of record from the office action dated 15 July 2021 not repeated herein have been withdrawn.

Claim Objections

Claims 17-18 are objected to because of the following informalities:  Claims 17 and 18 depend from claim 7, which is cancelled.  For the purposes of this office action, they will be considered to depend from claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 8,124,204, hereinafter “Mitadera”) in view of Orimoto et al. (US 5,352,402, hereinafter “Orimoto”), using Yamanaka (US 2021/0214553 A1) as an evidentiary reference.
Regarding claims 1-6, 8-12, 14-15 and 17-19, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2). The barrier layer comprises preferably 70% by weight or more of polyamide MXD6 (col. 10 lines 19-23). The barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). The aliphatic polyamide being 30% or less on the basis of the weight of the barrier layer. 
The MXD6 includes a structural unit derived from a diamine and a structural unit derived from a dicarboxylic acid (col. 8 lines 11-15). The MXD6 contains m-xylylenediamine in amount of preferably 70 mol% or more (col. 8 lines 16-20). The MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44). Terephthalic acid, isophthalic acid and 
	Mitadera is silent with regard to the MXD6 being an amorphous polyamide resin. 
	Orimoto discloses a blow-molded PET container that comprises a central layer (abstract). The central layer comprises either ethylene vinyl alcohol or amorphous nylon (MXD-6) (col. 14 lines 45-47).	Mitadera and Orimoto both disclose multilayer bottles that comprise polyester and a MXD-6. Thus, it would have been obvious to one of ordinary skill in the art to utilize the amorphous state as disclosed in Orimoto for the MXD6 state of Mitadera motivated by the expectation of forming a central layer that has enhanced dimensional stability and impact resistance. 
	It is the examiner’s position that the amorphous MXD-6 of modified Mitadera will intrinsically have a crystal melting enthalpy ∆Hm of less than 5 J/g as evidenced by Yamanaka, which discloses that “amorphous resin” refers to a resin having a crystal melting enthalpy of not more than 5 J/g ([0021]). 
In regard to claim 2, Mitadera discloses that the additional polyamide used in the barrier layer includes PA-6 (col. 9 lines 45-48).
In regard to claim 3, Mitadera discloses that the MXD6 contains m-xylylenediamine in amount of preferably 70 mol% or more (col. 8 lines 16-20).
In regard to claim 4, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from 
In regard to claim 5, Mitadera discloses that the barrier layer comprises preferably 70% by weight or more of polyamide MXD6 (col. 10 lines 19-23). The barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). The aliphatic polyamide being 30% or less on the basis of the weight of the barrier layer. Mitadera discloses that the additional polyamide used in the barrier layer includes PA-6 (col. 9 lines 45-48). Mitadera discloses that the MXD6 contains m-xylylenediamine in amount of preferably 80 mol% or more (col. 8 lines 16-20). The MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Terephthalic acid, isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).
In regard to claim 6, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Terephthalic acid, isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).

In regard to claim 9, Mitadera discloses that the multilayer bottle is stretched (col. 10 lines 26-34).
In regard to claims 10-11, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2).
In regard to claim 12, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Terephthalic acid, isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).
In regard to claim 14, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2).
In regard to claim 15, Mitadera discloses that the multilayer bottle is stretched (col. 10 lines 26-34).
In regard to claim 17, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2).

In regard to claim 19, Mitadera discloses that the barrier layer comprises preferably 70% by weight or more of polyamide MX6D (col. 10 lines 19-23). The barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). The aliphatic polyamide being 30% or less on the basis of the weight of the barrier layer. Mitadera discloses that the additional polyamide used in the barrier layer includes PA-6 (col. 9 lines 45-48). Mitadera discloses that the MXD6 contains m-xylylenediamine in amount of preferably 80 mol% or more (col. 8 lines 16-20). The MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Terephthalic acid, isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).

	Response to Arguments

Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.
Applicant argues that modified Mitadera does not teach that the polyamide resin has a crystal melting enthalpy ∆Hm of less than 5 J/g.

	Applicant argues that the crystal melting enthalpy of the MXD6 of Orimoto is much higher than 5 J/g.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the crystal melting enthalpy of the MXD6 of Orimoto is much higher than 5 J/g must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES C YAGER/Primary Examiner, Art Unit 1782